By the Court.

The question upon this appeal is whether the trial court erred in dismissing the action upon the ground that the evidence was not such as to entitle plaintiff to have it submitted to the jury.. The settled case does not purport to contain all the evidence, and defendant insists that for this reason this court cannot properly consider the question stated. We can see no way to escape this conclusion. The appeal seems to stand upon the same footing as an appeal from an order refusing a new trial, moved for on the ground that the evidence is insufficient to sustain the verdict, when the settled case-does not show that it contains all the evidence. In such a state of the record we have often held that the question of insufficiency of evidence cannot be considered.
Order affirmed.